Title: Orders for March from Valley Forge, 17 June 1778
From: Washington, George
To: 


                    
                        [17 June 1778]
                    
                    The Army is to March to Morrow, & till further orders in the following Order.
                    
                    
                        
                            The Marquis De La Fyatte
                            Woodfords
                            
                        
                        
                                is to lead with
                            Scotts
                            Brigades
                        
                        
                            
                            North Carolina
                            
                        
                        
                            The Baron De Kalb
                            Glovers
                            
                        
                        
                                next with
                            Pattersons
                            Brigades
                        
                        
                            
                            Learneds
                            
                        
                        
                            The Artillery Park & spare Amunition
                            
                            
                        
                        
                            Lord Stirling With
                            Weedons
                            
                        
                        
                            
                            Muhlenbergs
                            Brigades
                        
                        
                            
                            1st Maryland
                            
                        
                        
                            
                            2d Maryland
                            
                        
                    
                    The disposition for the Baggage of the Army to be as follows.
                    The Commander in Chiefs Baggage is to march in the front of the Column of Waggons—The Adjutant Generals, Pay Master Genls Engineers Muster Master Generals Auditors of Accts the Baggage of the Marquiss de la Fyattes Division De Kalbs Division the Baggage of Lord stirlings Division & then the Waggons of the Quarter Master General’s department Flying Hospital, & lastly the Comy & Forage Master Genls Waggons—The whole Baggage to fall in the rear of the Column of Troops—The Genl Officers commanding the Grand Division to appoint such guards upon the baggage as shall be necessary for the security thereof—They will also, appoint a party of Pioneers to move in front of the Columns, to Assist the Artificers in repairing Bridges and bad places in the roads.
                    There will be a party of Artificers to go in front & rear of the Whole, to mend Bridges and repair the Broken Carriages; which will take their orders from the Q.M. Genl.
                    The Sub Inspectors are to Assist the Quarter Master General in regulating the order of March, encampmt and planting of Guards & to accompany and follow his Directions accordingly.
                    
                        Go: Washington
                    
                    
                        Note, the Light Horse is to march in front & upon the Right flank a days & encamp in the Rear of the Troops o Nights.
                        The new guards will form the advanced guard of the army and the old guards the rear guard. Each Regiment will send out a flank guard on the right flank in the proportion of a serjeant and 12 men to every 200 men.
                        The horse are to march in front.
                    
                